De Forest C. Pitt, J.
This CPLR article 78 proceeding is brought to review the determination of the respondent, Commissioner of the Department of Motor Vehicles of the State of *106New York, by which determination the petitioner’s license to operate a motor vehicle was revoked.
Notwithstanding the various requests for relief it appears that the only issue properly before this court is whether or not the Administrative Appeals Board of the Motor Vehicle Department properly exercised its discretion in denying a stay of enforcement of the order revoking the petitioner’s license pending the determination of his administrative appeal. Questions as to whether or not the petitioner’s license was properly revoked are not as yet reviewable in this court in view of the fact that the petitioner has not exhausted his administrative remedies. (Vehicle and Traffic Law, § 263.)
The exercise of discretion by an administrative body must be upheld unless there be no rational basis therefor. (Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222; Matter of Tomanio v Board of Regents of Univ. of State of N. Y., 43 AD2d 643, 644.) In the matter before the court it appears that the petitioner was involved in three recent accidents in addition to the fatal accident which gave rise to the subject motor vehicle hearing and the resultant revocation of the petitioner’s license. Further, it appears that the petitioner has been convicted of eight violations of the Vehicle and Traffic Law since January of 1969.
The noted driving record of petitioner together with the facts with regard to the subject accident combine to more than amply support the discretionary determination of the respondent denying the requested stay of revocation of the petitioner’s license.
Accordingly, the respondent may submit judgment dismissing the petition.